Citation Nr: 0619931	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a leg condition.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in Jackson, Mississippi, that, in pertinent 
part, denied service connection for a low back condition, a 
leg condition, hemorrhoids, and diabetes mellitus, to include 
as a result of exposure to herbicides.


FINDINGS OF FACT

1.  A chronic low back condition was not diagnosed until 
several years following service.

2.  The veteran does not have a current diagnosis of a leg 
condition.

3.  The veteran does not have a current diagnosis of 
hemorrhoids.

4.  The veteran did not have active service in the Republic 
of Vietnam during the period from January 9, 1962 to May 7, 
1975 for purposes of presumptive service connection for Type 
II diabetes mellitus.  

5.  There is no evidence of Type II diabetes mellitus in 
service or within one year after the veteran's separation 
from service, and no competent evidence of a nexus between 
the veteran's current Type II diabetes mellitus and his 
period of active service, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  A low back condition was not incurred or aggravated 
during the veteran's service, nor can this condition be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

2.  A leg condition was not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Hemorrhoids were not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Diabetes mellitus was not incurred or aggravated in 
service, nor can this condition be presumed to have been 
incurred therein.  38 U.S.C.A. § 501(a), 1101, 1110, 1112, 
1113, 1116(a)(3), 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
a low back condition, a leg condition, hemorrhoids, and 
diabetes mellitus.  He further avers that his diabetes may be 
due to herbicide exposure.

The veteran's service medical records showed that the he 
complained of a backache in January 1953.  In November 1954, 
both legs ached between the knees and ankles, not in the 
joints.  In October 1957, he had mild pain in the coccyx 
after falling.  In September 1960, there was a notation of 
"back sprain, chronic."  A report of medical examination 
from February 1969 showed an abnormal examination for the 
anus and rectum, but the abnormality is illegible.  In March 
1969, the veteran complained of a sore ankle.  

The report of an April 1972 retirement examination normal 
clinical evaluations of the spine and lower extremities and 
urinalysis was negative for sugar.  The examiner also noted 
normal prostate and rectum and that his feces was negative 
for occult blood.  There were no pertinent defects or 
diagnoses noted.  A report of medical history from the same 
date showed that the physician noted that the veteran had 
suffered from mild hemorrhoids that were "occasionally 
symptomatic" for the past two to three years.  At that time 
they were asymptomatic.

A VA examination report dated in March 1990 showed that the 
veteran was "negative" for musculoskeletal disabilities.  A 
radiographic report of the chest associated with that 
examination showed that there were minimal degenerative 
changes in the thoracic spine.

A VA Radiographic report dated in January 1996 showed the 
formation of anterior osteopohytes in the lower thoracic 
vertebral bodies and all of the lumbar bodies.  It also 
showed aortic calcifications, wedged deformity of T-12, disc 
space narrowing of T11-12.  There was facet sclerosis at the 
L5-S1 level.  The examiner gave an impression of degenerative 
changes as described.  A second VA Radiographic report, dated 
in May 2002, showed an impression of bulky osteophytes at 
numerous levels.  There was disc space narrowing at L1-2 and 
L5-S1.

A VA examination report dated in July 2003 showed that the 
veteran stated he had hemorrhoids about 30 years ago.  On 
physical examination there were no signs of anemia and there 
was no evidence of an anal fissure; no external hemorrhoids 
were noted.  The examiner could not palpate any internal 
hemorrhoids.  Stool guaiac test was negative.  The examiner 
gave an impression of a history of hemorrhoids with no 
current complaints.

A VA progress note dated in March 2005 showed that the 
veteran had Type II diabetes mellitus that was diagnosed in 
June 2002.

A December 2005 VA MRI Report of the veteran's low back 
showed that the veteran reported a history of low back and 
hip pain that began in early 2005.  The veteran reported that 
it hurt to stand and that sitting and lying down made it 
better.  There were no radicular symptoms other than hip 
pain.  The MRI revealed a small herniated disc on the left 
side at L4-5.  

The veteran's medical records do show complaints of pain in 
both the right and left legs at different times.  A VA 
progress note from August 2001 showed that the veteran had a 
history of gout and symptoms "consistent with DJD of 
shoulders and knees."  In May 2002 a VA progress note showed 
complaints of pain in the left hip radiating down the left 
leg to the left foot.  A June 2002 progress note showed that 
the veteran stopped exercising during an exercise tolerance 
consultation due to fatigue, leg discomfort, and dyspnea.  
More recent VA progress notes, however, showed no diagnosis 
of any leg condition or treatment for leg pain.  September 
2005 VA Radiographic reports of the veteran's hips were 
normal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Low Back Condition

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection for a low back 
condition is not warranted on a direct or presumptive because 
there is no competent evidence of a link between the 
veteran's current low back condition, which began many years 
following separation from active duty, and his service.  
While it appears the veteran complained of back pain in 
service, and even had a notation of "back sprain, chronic," 
in 1960, he was not diagnosed with a specific, chronic 
medical condition at that time.  His service medical records 
are devoid of any complaint of back pain throughout 12 years 
of service subsequent to 1960 and the retirement examination 
was normal, with no pertinent diagnoses.  There is no record 
of complaint or treatment for a back condition within the one 
year period necessary for presumptive service connection.  
The veteran was diagnosed with degenerative changes of the 
spine in a VA radiographic report dated in March 1990, over 
17 years following his separation from service.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, the Board finds that there 
is no competent evidence linking the veteran's low back 
condition to his service.  The claim must therefore be 
denied.

B.  Leg Condition

The Board finds that service connection is not warranted for 
a leg condition because there is no competent evidence of a 
link between any leg condition and service.  A VA progress 
note from August 2001 showed that the veteran had symptoms of 
DJD in the knees.  There have been no diagnoses of a specific 
leg disability, but diagnoses of arthritis, multiple sites.  
The Board has considered the veteran's complaints of pain in 
his legs.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part subnom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Even assuming that the multiple 
sites affected by arthritis include the legs, there is no 
record of complaint or treatment for a leg condition within 
the one year period necessary for presumptive service 
connection.  The diagnoses of arthritis of multiple sites are 
dated many years after separation.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson, supra.  Service connection is 
denied. 

C.  Hemorrhoids

The Board finds that service connection for hemorrhoids is 
not warranted because there is no evidence that the veteran 
currently has hemorrhoids.  The July 2003 VA examination 
report showed that the veteran is not currently suffering 
from hemorrhoids and the veteran testified at the RO in March 
2004 that he had "no problems what so ever now" with his 
hemorrhoids.  Absent evidence of a current disability, 
service connection in not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

D.  Diabetes Mellitus Including as a Result of Exposure to 
Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus, shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met.  38 C.F.R. 
§ 3.309(e).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if the specified disease becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran and a witness testified in a March 2004 hearing 
at the RO that he never was "on the ground" in Vietnam but 
that he worked around aircraft in Thailand.  As such he is 
not entitled to the presumption of exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6)(iii).  The Board will therefore 
examine whether a factual basis exists to support the 
appellant's claimed exposure to herbicides in service.

The Board finds that there is no objective factual basis upon 
which to conclude that the veteran was exposed to herbicides.  
The claims file contains statements that the veteran flew 
over Vietnam and that he worked on planes in Thailand.  The 
veteran does not go into any more specifics regarding his 
asserted exposure.  There is no other evidence in the claims 
folder showing that the veteran was ever exposed to 
herbicides.  As such the Board finds that the veteran was not 
exposed to herbicides and is not entitled to the presumption 
of service connection for his diabetes mellitus type 2 under 
38 C.F.R. § 3.307(a) and 3.309(e).  The Board must now 
determine whether service connection on a direct basis is 
warranted.  See Combee.

The Board finds that service connection for diabetes mellitus 
is not warranted on a direct or presumptive basis.  There is 
no record of in service complaint, diagnosis, or treatment 
for diabetes mellitus.  Urinalysis conducted at the 
retirement examination was negative for sugar.  There is no 
evidence that the veteran's diabetes mellitus was manifested 
within the one-year presumptive period necessary for service 
connection for chronic diseases.  The Board points out that 
the first reported diagnosis of diabetes mellitus comes in 
June 2002, approximately 30 years after service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson.  Finally, the 
Board finds that there is no competent evidence in the record 
to show that the veteran's diabetes mellitus type is related 
to service.  Accordingly, the veteran's claim must be denied.

E.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  The Board finds that the notice requirements have 
been satisfied by virtue of a letter sent to the appellant 
and his representative in May 2005 and March 2006.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, after the notice was provided, the case 
was readjudicated in the March 2006 supplemental statement of 
the case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  In June and August 
2005 he specifically responded to correspondence from the RO 
and indicated that he did not have any additional medical 
evidence to submit in connection with the claims decided 
herein.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning these issues.

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
claims and was also given notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection decided herein, any questions as to the 
appropriate effective dates to be assigned are rendered moot.   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and a VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant records exist 
that have not been obtained or attempted to be obtained.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's 
disabilities were evaluated in VA examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back condition is denied.

Service connection for a leg condition is denied.

Service connection for hemorrhoids is denied.

Service connection for diabetes mellitus type 2 is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


